Citation Nr: 1734128	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include arthritis and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran had active service from June 1959 to September 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decisions of the St. Petersburg, Florida (RO). 

In May 2017, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed lumbar spine arthritis and DDD.

2.  The evidence is in equipoise as to whether symptoms of arthritis and DDD of the lumbosacral spine have been continuous since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder, to include DJD, are met.  38 U.S.C.A.
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for a lumbar spine disorder has been considered with respect to VA's duties to notify and assist. Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
Analysis

The Veteran maintains that his lumbar spine disorder first manifested in service as a result of performing numerous jumps as a paratrooper.  He has reported that he performed more than 45 jumps during service.   

Initially, the Board finds that the Veteran has a current lumbar spine disorder, diagnosed as DDD and arthritis, confirmed by x-ray.  See December 2011 VA spine examination.

Next, the Board finds that the evidence is against a finding that the Veteran experienced chronic lumbar spine symptoms in service.  Service treatment records include a March 10, 1961 service treatment record where the Veteran complained of "severe" lower back pain following PT.  He also reported that the pain radiated across both sides and he denied any prior history of injury.  The assessment was noted as "low back strain ?"  The Veteran was seen the following day (March 11, 1961) and the lumbosacral pain was noted to be the "same as before."  In April 1961, the Veteran was seen for a "muscle ache," although the specific location was not noted.  Service treatment records also include a June 1961 note where it was indicated that the Veteran landed on a can of C-ration and an examination pertaining to the Veteran's iliac crest (pelvic area) was requested.  There were no following treatment records discussing any injury to the Veteran's pelvic area.  Further, a July 1963 report of medical examination, conducted at service separation, showed a normal a normal clinical evaluation of the Veteran's spine.  The Veteran also did not report back pain or a back disorder at the time of service separation.  

That notwithstanding, the Board finds that the evidence is in equipoise as to whether the Veteran had continuous lumbar spine symptoms since service separation.  See 38 C.F.R. § 3.303 (b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The favorable evidence of record that tends to show continuous lumbar spine symptoms since service includes post-service VA treatment records, private treatment records, and Veteran's lay statements discussed below.

The evidence includes a March 2000 VA treatment record.  During the evaluation, the Veteran reported lower back pain that had continued "since the service."  He indicated that he took approximately 5 Aleve a day, which helped perform his work duties.  

Private treatment records from Dr. J. D. include a June 2014 note where it was indicated that the Veteran had experienced severe back and leg pain from multilevel DDD.  This type of degeneration was specifically noted by Dr. J. D. to be "likely from his years as a paratrooper."  

During the May 2017 Board hearing, the Veteran reported that he had back problems immediately following service separation.  See id at pg. 9.  He also reported that he sought treatment and underwent a myelogram in the 1960s at the Monroeville Hospital in Pennsylvania.  The Board finds that those records do not seem to be available as the hospital is no longer in operation.  See May 2017 Board Hearing Transcript at pg. 16.  

The evidence also includes a December 2011 VA examination.  During the evaluation, the Veteran reported that he injured his low back in service as a result of multiple jumps.  He sought medical attention at that time and it was treated as a sprain.  The Veteran indicated that the pain never resolved and he denied any interval injury.  The examiner diagnosed the Veteran with DDD and indicated that x-rays also showed arthritis of the lumbar spine.  It was then opined that the Veteran's lumbar spine disorder was less likely than not related to service.  In support of this opinion, the examiner stated that the Veteran complained of only one episode of back pain in service and did not report injury to the back.  There was no mention of a back condition on his separation physical.  Further, the examiner stated that his current condition was much more likely age-related degenerative
changes.

The Board finds the December 2011 VA medical opinion to lack probative value as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, service treatment records show that the Veteran did, in fact, report a back injury.  Specifically, in the March 10, 1961 service treatment record, the Veteran complained of "severe" lower back pain following PT.  He also reported that the pain radiated across both sides and he denied any prior history of injury.  Further, the Veteran was seen the following day and did not report any improvement in his back pain.  The examiner also did not address the April 1961 service treatment record where the Veteran was seen for a "muscle ache," or the June 1961 treatment note where it was indicated that the Veteran landed on a can of C-ration and an examination pertaining to the Veteran's iliac crest (pelvic area) was requested.  Moreover, the December 2011 VA examiner did not address the Veteran's lay statements regarding continuous symptoms of back pain after service separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's statements are credible as they are consistent with the medical evidence of record.  In this regard, the Veteran has consistently stated that he first experienced back pain in service and continued to have back pain after service separation.  He has also stated that he self-medicated with Aleve after service separation, which may explain the lack of treatment record following service separation.  Notably, the Veteran also reported that he sought care in the 1960s for his back pain and underwent a myelogram (i. e., a type of radiographic examination that uses a contrast medium to detect pathology of the spinal cord).  Moreover, the evidence includes two medical opinions-one relating the Veteran's back disorder to degenerative changes associated with aging (December 2011 VA examiner), and the other relating the degenerative changes to the Veteran's duties as a paratrooper in service (Dr. J. D.).  
Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran had continuous lumbar spine symptoms since service separation.  The Board recognizes that the record does not include medical records of treatment for the Veteran's lumbar spine disorder until many years after service separation. However, the evidence includes credible statements from the Veteran that he sought treatment in the 1960s and that he self-medicated with over-the-counter pain medication following service separation.  The Board finds that this provides at least some explanation for the lack of medical records at an earlier time.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for a lumbar spine disorder, to include arthritis and DDD under 38 C.F.R. § 3.303 (b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a lumbar spine disorder, to include arthritis and DDD, is granted. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


